Citation Nr: 0022812	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  97-09 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a bilateral foot 
disorder, including pes planus with clubfoot.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from October 1961 to May 
1966.  

This matter arose from a January 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the veteran's claim for 
service connection for a bilateral foot disorder, to include 
bilateral pes planus with club feet.  The veteran filed a 
timely appeal, and the case was referred to the Board of 
Veterans' Appeals (Board) for resolution.  The Board remanded 
the matter to the RO in November 1998 for development.  That 
development has been accomplished to the extent possible, and 
the case is again before the Board for review.  The veteran 
submitted evidence to the Board over 90 days following the 
docketing of the case at the Board.  The Board will accept 
this evidence and will grant the veteran's written request to 
waive RO consideration pursuant to 38 U.S.C.A. § 20.1304 
(1999).  


FINDINGS OF FACT

1.   Clear and unmistakable evidence demonstrates that the 
veteran's bilateral clubfoot and pes planus conditions 
existed prior to entrance into service and that they are 
congenital diseases or defects in this case.

2.  There is no competent evidence that the veteran's 
preexisting bilateral corrected clubfoot and pes planus 
increased in severity during military service.

3.  There is no competent evidence of any superimposed injury 
to the feet during military service.



CONCLUSION OF LAW

Service connection for a bilateral foot disability based on 
aggravation of preexisting foot disorders in service is not 
warranted in this case because the preponderance of the 
evidence is against the claim.  38 U.S.C.A. §§ 1110, 1111, 
1113, 1153, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.306, 3.306 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that his current foot problems are 
related to service.  The first responsibility of a claimant 
is to present a well-grounded claim.  38 U.S.C.A. § 5107(a) 
(West 1991).  The Board notes that the veteran has submitted 
a claim that is plausible, capable of substantiation or 
meritorious on its own and thus well grounded.  38 U.S.C.A. § 
5107(a);  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The Board is also satisfied that the RO has obtained all 
evidence necessary for an equitable disposition of the 
veteran's appeal, and that all relevant facts have been fully 
developed.  Nonetheless, while the veteran has presented 
evidence sufficient to well-ground his claim as set forth in 
38 U.S.C.A. § 5107, a longitudinal review of the evidence 
leads the Board to conclude, for the following reasons, that 
the preponderance of the evidence is against the claim of 
entitlement to service connection for a bilateral foot 
disorder.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1999).  The evidence may show 
affirmatively that such a disease or injury was incurred in 
or aggravated by service, or statutory presumptions may be 
applied to establish service connection.  A veteran who has 
90 days or more of service may be entitled to presumptive 
service connection of a chronic disease that becomes manifest 
to a degree of 10 percent or more within one year from 
service.  38 U.S.C.A. §§ 1112, 1137 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.307 (1999).  Arthritis is one of the chronic 
diseases for which such presumptive service connection may be 
granted.  38 C.F.R. § 3.309(a) (1999).

With chronic disease shown as such in service or within the 
presumptive period so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date are service connected, unless 
clearly attributable to intercurrent causes.  This does not 
mean that any manifestation of joint pain will permit service 
connection of arthritis first shown as a clear-cut entity at 
some later date.  38 C.F.R. § 3.303(b) (1999).

Regulations provide that a preexisting injury or disease will 
be considered to have been aggravated by active duty service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(a) (1999).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  38 C.F.R. § 3.306(b).  A veteran who served 
during a period of war or during peacetime service after 
December 31, 1946 is presumed in sound condition except for 
defects noted when examined and accepted for service.  Clear 
and unmistakable evidence that the disability manifested in 
service existed before service will rebut the presumption.  
38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b) (1999).  
The burden of proof is on the government to rebut the 
presumption of sound condition upon induction by showing that 
the disorder existed prior to service; if the government 
meets this requirement, it must then show that the condition 
was not aggravated in service.  Kinnaman v. Principi, 4 Vet. 
App. 20, 27 (1993).  When the evidence is in relative 
equipoise, the veteran is accorded the benefit of the doubt.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1990).

In deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measured 
worsening of the disability during service and then whether 
this constitutes an increase in disability.  See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993).  Temporary or intermittent flare-ups of 
the preexisting condition during service are not sufficient 
to be considered aggravation unless the underlying condition, 
as contrasted to symptoms, has worsened.  Crowe v. Brown, 7 
Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 
292, 296-97 (1991).  Aggravation may not be conceded where 
the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service. 38 C.F.R. § 3.306(b) (1999).

Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable law and regulations 
for VA compensation purposes.  38 C.F.R. § 3.303(c) (1999).  
A defect is a structural or inherent abnormality or condition 
which is more or less stationary in nature.  VAOPGCPREC 82-90 
(O.G.C. Prec. 82-90).  A disease may be defined as any 
deviation from or interruption of the normal structure or 
function of any part, organ, or system of the body that is 
manifested by a characteristic set of symptoms and signs and 
whose etiology, pathology, and prognosis may be known or 
unknown.  Id.  Service connection may be granted for diseases 
of congenital, developmental, or familial origin, but not for 
defects, unless such defect was subject to superimposed 
disease or injury during military service.  Id.  Thus, the 
analysis of this claim turns on whether the veteran's foot 
condition is a preexisting injury or disease, or whether they 
are a congenital or developmental condition, and, if the 
latter, whether a disease or a defect.

The veteran claims that he suffers from a bilateral foot 
disability that resulted because the bilateral pes planus and 
clubfoot that he was born with was aggravated by the rigors 
of such service.  He urges that his present foot condition, 
characterized as severe degenerative arthritis of the feet, 
is related to these pre-service conditions.  He has presented 
medical opinion evidence that the arthritis could likely have 
been caused by rigorous physical activity performed in 
service which worsened his preexisting foot condition.   

The evidence of record shows that the veteran was found to 
have marked pes planus at the time of his Army enlistment 
physical in October 1961.  Summary of defects and diagnoses 
included club feet and pes planus, and a profile of P3 was 
noted.  The veteran reported that he had surgery and casting 
as a child to correct clubfoot.  The veteran was considered 
qualified for general military service.  

Service medical records reveal that the veteran was seen in 
November 1961 in the podiatry clinic.  He reported that he 
had surgery as a child for clubfoot.  At the time of the 
clinical visit, the veteran reported that he was having 
trouble running outside in his boots.  He reported pain 
around the malleolus.  Supports with reverse Thompson heels 
were prescribed.  He reported excessively sweaty feet in 
February 1962, but there were no significant findings.  In 
his May 1963 reenlistment examination report, he reported 
that he had been rejected for military service in July 1959 
for clubfoot.  Physical defects noted included pes planus and 
congenital vasus deformity of the feet (clubfoot) corrected 
by surgery.  His physical profile at the time of reenlistment 
were P1 and L1.  At the time of his separation physical 
examination report in April 1966, the veteran reported a 
history of being rejected from service in 1957 for both flat 
feet and clubfoot.  The examiner noted on the medical history 
that the veteran had had a 3 profile for foot trouble.  The 
actual physical examination report, however, indicated a 
profile of 1 and noted corrected club feet and flat feet. 

Service personnel records show that the veteran was in fact 
assigned a P3 profile in October 1961 and that he was, due to 
clubfoot, not to engage in stooping, crawling, running, 
jumping or prolonged marching.  However, a profile sheet 
dated in May 1966 shows all 1's, including P1 and L1, and 
indicates no major duty restrictions.  

The veteran has testified that he did not seek post-service 
treatment until 1988.  He explained that this was because he 
worked at a hospital and was treated by a doctor friend prior 
to that time.  He stated that he eventually stopped working 
in 1990 because his feet caused him to miss too much work and 
he thought he might be terminated.  

Post-service medical records include private treatment 
records dating from 1996 as well as a report of VA 
examination dated in July 1999.  The veteran sought treatment 
from podiatrist Bryan L. Cain, D.P.M., in November 1996.  The 
veteran reported foot pain and gave a history of having club 
feet as a child and performing full duties in the military 
without restriction.  The veteran stated that symptoms 
increased a few months prior to his service separation date 
and had remained since that time.  Dr. Cain noted symptoms 
consistent with severe degenerative arthritis within the 
subtalar joint and rear foot.  He opined that this condition 
was consistent with the veteran's clubfoot deformity.  He 
further offered that an individual with the veteran's foot 
problems should not have been required to perform full duty 
in service and that full duty essentially exacerbated the 
condition.  He concluded that it was quite plausible that the 
military service severely aggravated the veteran's foot 
condition.  Additional records from Dr. Cain show treatment 
in April 1999 for degenerative arthritis in the midfoot.

A statement from C. M. Pike, D.P.M., dated in November 1998 
indicates that the veteran's "condition is progressive."

The veteran was afforded an examination of his feet by VA in 
July 1999.  At that the examiner noted that the veteran 
stated that he had flat feet as a birth defect.  He gave his 
aforementioned history of childhood surgery and excessive 
running and walking in service.  Degenerative changes and 
vallux deformity were noted on X-rays.  The impression was 
bilateral pes planus, degenerative disease in the right 
talofibular and talonavicular joints and left talonavicular 
and calcaneocuboid joint space, mild hallux valgus deformity 
bilaterally, moderate pain and severe limitation on range of 
motion in feet and ankles causing severe functional 
impairment.  The examiner concluded that there had been a 
worsening of the bilateral foot disorder over the years, but 
that with the available data it was impossible to make a 
statement as to whether service accelerated the natural 
progress of the disorder.  In an addendum, the examiner 
stated that, after reviewing the service medical records, he 
found insufficient evidence that the veteran had worsening of 
the foot condition in service, and he questioned how Dr. Cain 
arrived at his opinion.  

Finally, the veteran underwent evaluation in March 2000 by 
Henry P. Asin, D.P.M.  Dr. Asin found severe degenerative 
arthritis in the subtalar joint and rearfoot of both feet.  
He noted the veteran's history, including the fact that the 
veteran's P3 profile was not followed by his drill sergeants.  
In a written opinion, Dr. Asin stated that the veteran was 
not physically competent to handle the strenuous activities 
associated with basic training.  He opined that the veteran's 
in-service experience with rigorous exercise created a 
weakness in the mid tarsus region and heels of both feet 
which had progressed to degenerative arthritis.  Dr. Asin 
stated that the veteran's service activity aggravated the 
clubfoot condition and created a scenario for a degenerative 
arthritic condition as well as muscle weakness in the feet 
and legs.  

Based on its review of the record, the Board concludes that 
the preponderance of the evidence is against the claim of 
entitlement to service connection for a bilateral foot 
condition regardless of the theory advanced by the veteran.  
Although the veteran was presumed sound upon entrance into 
service for diseases and defects not noted, the enlistment 
physical examination clearly indicates preexisting pes planus 
and clubfoot.  The examination report in combination with the 
veteran's statements constitute clear evidence that he is not 
entitled to the presumption of soundness with regard to 
either per planus or clubfoot.  38 U.S.C.A. §§ 1110, 1111 
(West 1991); 38 C.F.R. § 3.304(b) (1999). 

In this case, the evidence is clear that the veteran's 
clubfeet and pes planus did not result from disease or injury 
prior to service.  That he was born with these conditions is 
confirmed by the veteran and his private physician.  Further, 
clubfoot is defined as "a congenitally deformed foot."  
Dorland's Illustrated Medical Dictionary, 344 (28th ed. 
1994).  It is congenital, that is, existing at birth but not 
hereditary, as in, a congenital abnormality.  Flatfeet can be 
either congenital or acquired, but the veteran has indicated 
that he was born with clubfeet and pes planus.  See 38 C.F.R. 
§ 4.57 (1999).  The next question that must be addressed is 
whether the congenital conditions were a disease process or a 
defect.  As noted, VA General Counsel's Office has defined a 
"defect" as an imperfection or structural abnormality. 
VAOPGCPREC 82-90.  It appears from the medical description of 
the veteran's feet including pes planus and clubfeet are 
structural abnormalities rather than disease processes.  They 
are abnormalities in the way the veteran's feet were formed, 
existing at birth.  However, the Board will also consider 
whether a different result might be obtained if these 
conditions were classified as congenital diseases rather than 
defects.

Considering the veteran's foot disorders as congenital 
defects, it is clear that such defects, since they are not 
diseases or injuries under applicable law, may not qualify 
the veteran for service-connected compensation.  It requires 
more than an increase in severity during service in order to 
warrant a grant of service connection.  There is a lack of 
entitlement under the law for service connection for the 
veteran's congenital foot defect unless the evidence shows 
that it was subject to a superimposed disease or injury 
during military service that resulted in disability apart 
from the developmental defect.  See VAOPGCPREC 82-90.

The evidence does not show that any superimposed disease or 
injury to the veteran's feet occurred during military service 
that resulted in disability.  The veteran reported no 
inservice injuries; he merely complained, many years 
following service, of pain.  The medical records show one 
instance of complaints of foot pain related to clubfoot in 
service.  This one instance resulted in the veteran's being 
given arch supports.  There is no indication that the veteran 
developed a related or superimposed disease or injury during 
military service.  Moreover, the evidence showing that the 
veteran now has a condition that is related to his congenital 
foot defect, namely the opinion evidence from Drs. Cain and 
Asin, is dated 30 years after service.  Thus, although the 
reports are relevant, the Board determines that they are of 
limited probative value to show that the veteran had a 
superimposed injury or disease in service.  There is no 
evidence of either superimposed injury or increase in 
disability during service, and a medical opinion as to what 
might have happened, without competent evidence that it did 
happen, cannot serve to establish a disability for which 
service connection could be established.  To the extent that 
the veteran is claiming that the current diagnosis of 
arthritis is representative of superimposed disability, the 
Board must emphasize that arthritis of the feet was not shown 
in service or within any applicable presumptive period.  The 
Board finds the opinion of the VA examiner, based on a 
careful review of the record, to be probative and consistent 
with the veteran's service medical records and record of a 
lack of treatment for 30 years following service.  Based on 
the lack of evidence of treatment in service or for many 
years following service, and the VA medical opinion, the 
Board finds that no superimposed disease or injury developed 
during service.  

Turning next to consideration of the foot disorders as 
congenital diseases, service connection on the basis of 
aggravation may be shown when there is an increase in 
disability during service.  See 38 C.F.R. § 3.306(a) (1999).  
On this point, there is no evidence of increase in disability 
in service.  There is only one complaint of pain relating to 
the malleolus early in the veteran's military career.  
Although the veteran asserts that he was seen informally by 
military medical personnel in service who did not document 
the treatment, the Board must evaluate the objective 
contemporaneous military records as they exist.  Even if this 
preexisting condition was not considered a congenital defect 
for which service connection could not be established in the 
absence of superimposed disease or injury shown in service, 
the Board again points out that the lack of treatment in 
service, or for many years after service, is highly probative 
as to the issue of whether aggravation of the veteran's foot 
condition occurred in service.  Again, the medical opinion 
evidence is dated 30 years after service and, while it shows 
current arthritis which is likely related to clubfoot, it is 
not significantly probative with regard to whether an 
increase in disability occurred in service.  There has been 
no clear post-service evidence of treatment for a bilateral 
foot condition until 1996.  Although an exacerbation of 
symptomatology was noted to have occurred in service on one 
occasion in 1961, when the veteran sought treatment for foot 
pain related to running, the record does not demonstrate a 
permanent worsening in any underlying foot condition during 
service.  The Board does not dispute the veteran's assertion 
that he was required to perform certain activities in 
service.  The veteran's physical profile, initially shown to 
be a "3" in 1961 was repeatedly reported to be a "1" 
thereafter in subsequent examination reports in 1963 and 
1966.  Based on the foregoing and to the extent that the 
veteran's bilateral foot condition is considered a disease or 
disability existing prior to service, the Board must find 
that the evidence supports a conclusion that the one incident 
represented no more than intermittent or temporary flare-up 
of a pre-existing disease during service, and as such did not 
constitute a chronic aggravation.  

The Board assigns particular probative weight to the report 
of the VA doctor who reviewed the claims folder and offered 
his opinion as to the relationship between service and the 
conditions of the feet.  It is consistent with the gap in 
time between service and the objective indicators of 
arthritis in the feet to conclude that there is no 
discernable evidence of a worsening in service.  Overall, the 
record demonstrates that the underlying condition did not 
worsen in service.  Hunt, 1 Vet. App. at 297.  With regard to 
the opinions of Drs. Cain and Asin, these are not 
sufficiently probative to put the evidence in equipoise as to 
whether service-related aggravation occurred.  The Board 
observes that these reports were made 30 years after service 
and are based at least in part on the veteran's statements 
that he has been having ongoing pain since service.  The 
treatment record, however, does not support this critical 
contention.  Thus, the record, when viewed in its entirety, 
overwhelmingly demonstrates that the period in service 
resulted in no permanent worsening in the veteran's 
preexisting bilateral foot condition.  38 C.F.R. § 3.306(b).  

The Board may adopt a medical expert opinion where the expert 
has provided reasons and bases for an opinion and has fairly 
considered the material evidence of record that appears to 
support an veteran's position.  See Wray v. Brown, 7 Vet. 
App. 488, 493 (1995); see also Miller v. West, 11 Vet. 
App. 345, 348 (1998) (medical opinions must be supported by 
clinical findings in the record) and Bielby v. Brown, 7 Vet. 
App. 260, 268 (1994) (an independent medical opinion, at a 
minimum, must review a claimant's file as to military service 
and medical conditions while in service; otherwise, the 
opinion is considered uninformed and valueless on the issue 
of causation).  The Board is satisfied that the recent VA 
medical opinion, based on thorough review of all the evidence 
in the claims folder, may be accepted as persuasive evidence 
against the veteran's claim that he is currently disabled due 
to in service aggravation of a preexisting foot condition.  
All material factors were addressed in the opinion, 
particularly the medical opinion evidence of aggravation 
during service.  The Board, of course, is not free to reach 
its own medical conclusions, but must assess the credibility 
of evidence, including expert medical opinions, and determine 
the weight to be given to the evidence.  See Hayes v. Brown, 
5 Vet. App. 60, 69-70 (1993).  However, it has weighed all 
the evidence, and finds that, under the circumstances, that 
the preponderance of the evidence is against the claim of 
service connection for a bilateral foot condition to include 
pes planus with clubfoot and the appeal must be denied.


ORDER

Service connection for a bilateral foot disorder, including 
pes planus with clubfoot, is denied.


		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

